282 U.S. 792 (1931)
UNITED STATES
v.
MALCOLM.
No. 512.
Supreme Court of United States.
Submitted January 12, 1931.
Decided January 19, 1931.
CERTIFICATE FROM THE CIRCUIT COURT OF APPEALS FOR THE NINTH CIRCUIT.
*794 Solicitor General Thacher, Assistant Attorney General Youngquist, Mr. Sewall Key and Miss Helen R. Carloss, Special Assistants to the Attorney General, and Mr. Erwin N. Griswold submitted for the United States.
Messrs. Kingman Brewster, James S.Y. Ivins, Allen G. Wright, A.J. Hill, O.R. Folsom-Jones, Joseph D. Brady, and F.E. Youngman submitted for Malcolm.
PER CURIAM.
The first question certified is answered: No. The second question is answered: Yes. Poe v. Seaborn, ante, p. 101; Goodell v. Koch, ante, p. 118; Hopkins v. Bacon, ante, p. 122.